74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Samuel Thomas LAWSON, Defendant--Appellant.
No. 95-7453.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Samuel Thomas Lawson, Appellant Pro Se.  Paul Alexander Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Samuel Thomas Lawson appeals from an order entered by a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1) (1988) denying his motion to compel the Government to participate in discovery.  We affirm.


2
Lawson's request was unsupported by any showing that the desired discovery was required for any pending litigation.  Thus, the magistrate judge did not abuse his discretion in denying the motion.  Fed.R.Civ.P. 26(b)(1);  cf.  18 U.S.C. Sec. 3504 (1988) (admissions regarding surveillance not discoverable if no action pending).


3
We affirm the magistrate judge's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.